Exhibit 10.1
 
LOAN AGREEMENT AND PROMISSORY NOTE
 
The undersigned hereby make and enter into this Loan Agreement and Promissory
Note as of this__________ day of _____________, 20__.
 
WHEREAS, Health Revenue Assurance Associates, Inc., 8551 W. Sunrise Boulevard,
Suite 304, Plantation, FL 33322 hereinafter referred to as “Health Revenue”, has
agreed to pay to the following payee, and the payee has agreed to accept the
sums set forth below, and
 
NOW, THEREFORE, based upon the payment of indebtedness and other good and
valuable consideration, the parties agree as follows:
 
1. LOAN TERMS
 
Amount of Loan - $
 
Repayment Terms
 
Interest – 12% per annum
 
Term – 26 months
 
Payment – Equal monthly payments of principal and interest, based upon a 24
month repayment schedule in equal installments of $ ____________________, with
the first payment beginning 60 days from execution of this Agreement.
 
Each payment shall consist of its proportionate shares of principal and
interest.
 
Prepayment - HRAA may prepay this Loan Agreement and Promissory Note at any time
without penalty.
 
In the event that any payment is not made hereunder within thirty (30) days of
the date on which payment is due (the “Grace Period”), such shall be considered
a default pursuant to the terms of this Loan Agreement and Promissory Note
(“Default”).  Upon Default, the payee must send a certified default written
notice, to HRAA, providing for an additional seven (7) days to cure any default,
after the expiration of the Grace Period (the “Cure Period”). Upon completion of
the Cure Period, this Loan Agreement and Promissory Note may be turned over to
an attorney for collection or suit, and HRAA shall pay all costs of collection
hereunder including a reasonable attorney’s fee pursuant to law.
 
 
1

--------------------------------------------------------------------------------

 
 
2.
COLLATERAL FOR LOAN REPAYMENT

 
a.
UCC-1 on contract accounts receivable with Baptist Memorial Health Care
Corporation, which contract is known as HRAA 1440, executed on June 24, 2011,
which includes an Addendum dated October 5, 2012, and attached as Schedule “A”.

 
It is understood that there is a lien in favor of a factoring company on all
receivables of HRAA (the “Senior Lender”) and any security interest granted
hereby shall be fully subordinate the Senior Lender.
 
b.
Corporate Guaranty of Health Revenue Assurance Holdings, Inc., Dreamreachers,
LLC, attached hereto as Schedule “B”.

 
3.
In addition to repayment of the loan, the Payee shall receive the following
number of shares of restricted common stock of HRAA, to be issued upon receipt
of the loan (the “Securities”). The securities shall contain restrictive legends
in accordance with legal requirements.

 
SHARES TO BE ISSUED –
 
4.
The undersigned lender (the “Lender”) has obtained any and all other documents,
records, books, materials, and information it deemed necessary for evaluating
the loan to HRAA (collectively, the “Company Materials”).  The Lender confirms
that it had a reasonable opportunity to make such further investigation of HRAA
and to receive answers from HRAA concerning the terms and conditions of the loan
and the information contained in the Company Materials, and all requested
information has been provided to the full satisfaction of the Lender.  The
Lender is satisfied that he Lender has received adequate information with
respect to all matters which it considers material to its decision to make this
investment.

 
5.
 The Lender has the requisite knowledge and experience in financial, tax, and
business matters and investments in securities to utilize the information made
available to the Lender in connection with the loan, to evaluate the merits and
risks of this investment, to make an informed investment decision with respect
thereto and to protect the undersigned investor’s interests in connection with
this transaction.

 
6.
The Lender is making the Loan and receiving the Securities solely for the
Lender’s own account, for investment, and not with a view to the distribution or
resale of such shares in whole or in part.  Any information that the undersigned
investor has heretofore furnished or furnishes herewith to HRAA is complete and
accurate and may be relied upon by HRAA in determining the availability of an
exemption from registration under any federal and state securities laws in
connection with the loan or the Securities.

 
7.
The Lender is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D promulgated under the Act (“Accredited Investor”) and as set forth
on the Accredited Investor Certification attached hereto.

 
8.
The Lender confirms the Securities were not offered to the undersigned investor
by any means of general solicitation or general advertising including, without
limitation, any article, notice, advertisement, or other communication published
in any newspaper, magazine, or similar media or broadcast over television or
radio.

 
9.
This Loan Agreement and Promissory Note shall be governed by the laws of the
State of Florida, and shall be binding upon the parties and their heirs and
successors.

 
[Signatures page to follow]
 
 
2

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this Loan Agreement and Promissory Note has been executed
and delivered on the date specified above by the duly authorized representative
of HRAA and the Lender.
 
 

  HEALTH REVENUE ASSURANCE ASSOCIATES, INC.:      
____________________________________________   Health Revenue Assurance
Associates, Inc.
By: Robert Rubinowitz, President
         
LENDER:
      Amount of Loan:  $_______________
 
Address for Notices:
   

 
 
3

--------------------------------------------------------------------------------